Name: Commission Regulation (EEC) No 1903/91 of 28 June 1991 amending Regulation (EEC) No 2325/86 on communications from the Member States to the Commission with regard to peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: information and information processing;  economic analysis;  plant product
 Date Published: nan

 No L 169/40 Official Journal of the European Communities 29 . 6 . 91 COMMISSION REGULATION (EEC) No 1903/91 of 28 June 1991 amending Regulation (EEC) No 2325/86 on communications from the Member States to the Commission with regard to peas, field beans and sweet lupins 1 . The following sentence is added after the last indent of Article 5 : 'Germany shall communicate separately the figures relating to the territory of the former Federal German Republic and the former German Democratic Repu ­ blic.' 2 . The following sentence is added after the second indent of Article 6 : 'Germany shall communicate separately the figures relating to the territory of the former Federal German Republic and the former German Democratic Repu ­ blic.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1624/91 (2), and in particular Article 5 thereof, Whereas Article 3a of Regulation (EEC) No 1431 /82 provides for the establishment of actual and estimated production of peas, field beans and sweet lupins ; whereas, when this is done, the amounts harvested on the territory of the former German Democratic Republic shall not be taken into account ; whereas an amendment to Commis ­ sion Regulation (EEC) No 2325/86 (3), as amended by Regulation (EEC) No 2583/88 (4), is therefore necessary ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2325/86 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 162, 12. 6. 1982, p. 28 . 0 OJ No L 150, 15. 6. 1991 , p. 10 . 0 OJ No L 202, 25. 7. 1986, p. 21 . (4) OJ No L 230, 19. 8 . 1988, p. 18 .